





CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (this “Agreement”) is entered into this 26th day of
August 2009, by and between Acclivity, LLC (the “Company”) and Smith Consulting
Services, Inc., a Utah corporation (the “Consultant”).




The Company is interested in retaining Consultant to assist in its business
structure, and strategic planning.  Consultant has agreed to assist the Company,
and, accordingly, the parties want to set forth their understanding in this
Agreement.




Agreement




Based on the mutual promises, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and adequacy of which is
expressly acknowledged, the Company and Consultant agree as follows:




1.

Consultant is hereby retained by the Company to serve as an independent
consultant to provide services to the Company in connection with its strategic
planning, organization structure, contracts, and general business consulting.
 Consultant agrees to provide such services to the Company as it may from time
to time reasonably request, including, without limitation, advice and services
with respect to those matters as to which the Consultant has special competence
by reason of the business experience, knowledge, and abilities of its management
and staff.  Consultant’s staff and management shall make itself available during
reasonable business hours to perform all services reasonably requested by the
Company, up to 15 hours per week.  In addition to the services provided above,
Consultant agrees to perform the following specific duties:




Identify a publicly-held company (the “Public Company”) which shall be
acceptable to the Company as a merger or reorganization candidate, wherein the
Company will merge with the shareholders of the Company owning at least 86% of
the Public Company’s issued and outstanding shares upon the completion of the
merger.




Submit all material documentation regarding the Public Company for review by an
attorney and an accountant having expertise in matters relating to securities
and corporate law, financial reporting practices, and related rules and
regulations.




Pay all expenses associated with acquiring the Public Company, including
accounting, legal fees and other costs associated with the preparation and
completion of the accounting records necessary to effect the merger or
reorganization, and all other reasonable and necessary expenses incurred through
the time of completion of a Plan of Reorganization and the submission of an “8K
Form” to the Securities and Exchange Commission.








--------------------------------------------------------------------------------

Pay all costs and fees associated with preparing and filing with the Securities
and Exchange Commission a registration statement on Form 10 for the purpose of
registering the Public Company’s securities under section 12(g) of the
Securities Act of 1934 and thus making the Public Company subject to the
periodic reporting requirements of Section 13 and 15(d) of the Exchange Act.
 Assist in the preparation and submission of documents to the OTC Bulletin Board
and upon their approval, suggest three or more “market makers” for your
consideration and approval.




2.

Term.  This Agreement shall remain in full force and effect for one year after
the date hereof.




3.

Compensation.  For services rendered under this Agreement, Consultant shall
receive shares of the Company’s common stock in an amount that shall equal 9½%
of the total issued and outstanding shares of Common Stock of the Company after
the completion of the merger or reorganization of the Company with a Public
Company.  The Company shall pay Consultant $400,000.00 on the execution hereof
as additional compensation.




4.

Reimbursement for Costs Not Covered by This Agreement.  The Company shall pay
all reasonable and necessary business expenses incurred by Consultant in the
course of providing advice and services to the Company under the terms of this
Agreement, provided that Consultant shall obtain verbal authorization from the
Company before committing to any such business expenditure in excess of $500.00.
 Consultant shall provide to the Company, receipts or other acceptable
documentation evidencing those costs and the Company shall pay such expenses to
the Consultant within thirty (30) days of the receipt of that documentation.  In
addition, the Company shall pay directly, or through reimbursement to
Consultant, all costs not included in paragraph 1, above, such as costs for
preparation and printing of business plans and projections.




5.

Duties of the Company.  The Company shall be responsible for performing the
following: Providing, on a timely basis, all records, documents, and other
information specifically including financial and business records which may be
requested by Consultant and providing such other assistance Consultant may
require.




6.

Compliance with Securities Laws.  The consummation of this Agreement and the
transactions herein contemplated, including the issuance of shares of Common
Stock by the Company to Consultant as contemplated hereby, constitute the offer
and sale of securities under the Securities Act, and certain state statutes.
 Such transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes, which
depend, inter alia, upon the circumstances under which the Consultant acquires
such shares of Common Stock.  In connection with reliance upon exemptions from
the registration and the prospectus delivery requirements for such transactions,
the Consultant shall provide the Company with such representations and
assurances as the Company may reasonable request.  The parties shall cooperate
and utilize





--------------------------------------------------------------------------------

their best efforts to document reliance on exemptions from registration under
applicable federal and state securities laws.




7.

Independent Contractor.  Consultant is retained under the terms of this
Agreement as an independent contractor and nothing herein shall be construed as
creating an employer/employee relationship between the parties.  Consultant
shall be solely liable for the payment of any taxes imposed or arising out of
the payment of the compensation to him by the Company as set forth in this
Agreement.




8.

Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other party.




9.

Entire Agreement.  This Agreement supersedes and supplants all prior agreements
or understanding between the parties hereto with respect to the advice and
services to be provided by Consultant to the Company.  All negotiations,
commitment, and understandings of both parties have been incorporated herein.
 This Agreement cannot be changed therewith.




10.

Notices.  All notices, demands, requests, or other communications required or
authorized hereunder, with the exception of the authorizations for expenditures
mentioned in paragraph #4, shall be deemed given sufficiently if in writing and
if personally delivered; if sent by facsimile transmission, confirmed with a
written copy thereof sent by overnight express delivery; if sent by registered
mail or certified mail, return receipt requested and postage prepaid; or if sent
by overnight delivery:




If to the Company, to:

Acclivity, LLC

Attn: Robert Bryson

138 East 12300 South, Suite C-200

Draper, UT 84020




If to Consultant, to:

Smith Consulting Services, Inc.

Attn:  Karl Smith, President

455 East 500 South, Suite 201

Salt Lake City, Utah 84111

Telecopy No: (801) 532-1765




Or such other address and facsimile numbers as shall be furnished by any party
in the manner for giving notices hereunder, and any such notice, demand,
request, or other communication shall be deemed to have been given as of the
date so delivered or sent by facsimile transmission, three days after the date
so mailed, or one day after the date so sent by overnight delivery.




11.

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah, and Company agrees that any
action concerning the enforcement, interpretation or breach of this Agreement
shall be brought in the Third District Court, Salt Lake County, State of Utah.








--------------------------------------------------------------------------------



12.

Severability.  If, and to the extent that, any court of competent jurisdiction
holds any provision of this Agreement to be invalid or unenforceable, such
holding shall in no way affect the validity of the remainder of this Agreement.




13.

Third party beneficiary.  No director, officer, stockholder, employer, agent,
independent contractor, or any other person or entity shall be deemed to be a
third party of this Agreement.




14.

Waiver.  No failure by any party to insist on the strict performance of any

covenant, duty, agreement, or condition of the Agreement, or to exercise any
right or remedy consequent on a breach thereof, shall constitute a waiver of any
such breach or any other covenant, agreement, term, or condition.




The Company:

Acclivity, LLC










By: /s/Robert Bryson

     Robert Bryson, CEO







By: /s/Garrett Daw

      Garrett Daw, SVP










The Consultant:

Smith Consulting Services, Inc.










By: /s/Karl Smith

     Karl Smith, President



